PER CURIAM.
Appellant was adjudicated delinquent and seeks reversal of his adjudication on the grounds that the evidence was insufficient to establish his guilt. We have carefully considered the briefs and argument of counsel in the light of the record on appeal and have concluded that there was sufficient competent evidence before the court to support the adjudication and to *700overcome the hypothesis of innocence. See Carr v. State, 45 Fla. 11, 34 So. 892 (1903) and Betancourt v. State, Fla.App.1969, 228 So.2d 124. Accordingly, the adjudication of delinquency is affirmed.
Affirmed.